SIX-DOF MOTION TESTING AND MOTION PARAMETER DECOUPLING METHOD FOR
ROTORS BASED ON SHAFT-DISK



This action is in response to the Applicant’s preliminary amendment dated Aug. 13, 2020.

REASONS FOR ALLOWANCE

The said preliminary amendment sets forth claims 1 and 2 in which said claims 1 and 2 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a six-DOF motion testing and motion parameter decoupling method for rotors based on shaft-disk, comprising, at least, the combination of steps of:
the fixed coordinate system (as defined by the claim) of displacement sensor tooling and the shaft-disk moving coordinate system (as defined by the claim) are established, of which the Of and Om are the center of displacement sensor tooling and shaft-disk respectively Xf, Yf, and Zf are parallel to the direction of radial and axial displacement sensors respectively Om-XmYm is coincident with the disk surface of the shaft-disk, and Zm is coincident with the axis of shaft; the coordinate axes of Sf and Sm are parallel at the initial moment; and

the six-DOF motion parameters of the rotor are described by the translational motion parameters (x,y,z) and rotational motion parameters (as claimed) in three directions of the axes of the disk-shaft coordinate system Sm relative to the fixed coordinate system Sf, the transformation relationship between the position vector rPf and rPm of any point P on the rotor in the fixed coordinate system and the moving coordinate system is as defined by the claim.

Claim 2 has been found to be allowable due to, at least, the claims’ dependency on claim 1.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/Eric S. McCall/Primary Examiner
Art Unit 2856